UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34931 SeaCube Container Leasing Ltd. (Exact name of registrant as specified in its charter) Bermuda 98-0655416 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1 Maynard Drive Park Ridge, New Jersey (Address of principal executive offices) (Zip Code) (201) 391-0800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filerx (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x The number of outstanding shares of the Registrant’s Common Stock as of November 10, 2010 was 20,017,812. SeaCube Container Leasing Ltd. FORM 10-Q Table of Contents Page No. PART I.FINANCIAL INFORMATION: Item 1.Financial Statements Consolidated Balance Sheets – September 30, 2010 and December 31, 2009 1 Consolidated Statements of Operations – Three and Nine Months Ended September 30, 2010 and 2009 2 Consolidated Statement of Changes in Shareholders’ Equity – Nine Months Ended September 30, 2010 3 Consolidated Statements of Cash Flows – Nine Months Ended September 30, 2010 and 2009 4 Notes to the Consolidated Financial Statements 5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3.Quantitative and Qualitative Disclosures About Market Risk 29 Item 4.Controls and Procedures 31 PART II.OTHER INFORMATION: Item 1.Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3.Defaults Upon Senior Securities 32 Item 4.Reserved 32 Item 5.Other Information 32 Item 6. Exhibits 33 SIGNATURES
